Citation Nr: 1735833	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-16 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected postoperative decompression right shoulder for subacromial impingement from April 1, 2009 to May 19, 2014.

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected right shoulder slap tear and repair with resulting instability on and after May 20, 2014.

2.  Entitlement to an initial rating in excess of 20 percent for service-connected right shoulder limitation of motion with arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1966 and from July 1996 to November 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and a June 2016 rating decision of the Appeals Management Center.  This case was most previously before the Board in January 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record reveals that the Veteran is currently employed, and entitlement to a TDIU is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A September 2009 rating decision granted service connection for a right shoulder disability and assigned a temporary total rating from February 1, 2009 to March 31, 2009; and an initial 10 percent rating effective April 1, 2009.  In December 2014, the Board granted entitlement to a 20 percent rating from May 20, 2014 and denied an initial rating in excess of 10 percent for the period from April 1, 2009 to May 19, 2014.

The Veteran appealed the December 2014 Board decision to the United States Court of Appeals for Veterans Affairs (Court) which, in October 2015 granted the parties' Joint Motion and vacated the Board decision in part and remanded the matter for further consideration by the Board.  The grant of a 20 percent rating for part of the appeal was not disturbed.

A June 2016 rating decision granted entitlement to a separate 20 percent evaluation for right shoulder limitation of motion with arthritis, effective March 31, 2016.  A May 2017 supplemental statement of the case continued the previously assigned ratings for the Veteran's right shoulder disabilities.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As for the issues of increased ratings for the service-connected right shoulder disability, the Board notes that although VA examinations for the right shoulder disability have been conducted, recent case law renders those examinations inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (providing that regulations require joint examinations test for pain on active and passive motion and in weight-bearing and non-weight-bearing).  In particular, it appears that specific test results were not disclosed with passive motion.  Accordingly, the Veteran should be afforded another VA examination.

In the January 2016 remand, the Board requested in response to the October 2015 Joint Motion, that an examiner should "also estimate any additional limitation of motion due to the flare-ups reported on the February 2012 VA examination (flare ups reportedly occurred two times per week and last three hours).  The examiner may obtain this information by asking the Veteran."  In a November 2016 addendum opinion, the March 2016 VA examiner stated that because the Veteran was not having a flare-up when examined in March 2016, an opinion could not be provided without resort to speculation.  The examiner did not, however, attempt to get clarification from the Veteran on this point as instructed by the Board.  Thus, remand is required to obtain information on this point.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after November 30, 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with the appropriate examination to determine the severity of the service-connected right shoulder slap tear and repair with resulting instability and right shoulder limitation of motion with arthritis.  The claims file must be made available to and pertinent documents therein reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must estimate any additional limitation of motion due to the flare-ups reported on the February 2012 VA examination (flare ups reportedly occurred two times per week and last three hours).  The examiner may obtain this information by asking the Veteran.

The examiner must utilize the appropriate Disability Benefits Questionnaire.  Additionally, the examiner must test the range of right shoulder in active and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




